DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 5/18/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejections of claims under 35 U.S.C. 102(a)(1) and 103(a) based on Li et al have been withdrawn in view of Applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 31-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gamache et al (EP 1 237 549 (2002)) in view of Ye et al (Brain Res 1323:174-183, 2010).
As amended, claim 31 is drawn to a method of preventing inflammatory ocular conditions, dry eye, or both in an individual in need thereof, comprising delivering (via in the form of a drop (claim 33)) to the individual’s ocular surface a composition comprising a therapeutically effective amount of:
(a)	an ester of an anti-inflammatory lipid mediator that is a reaction product of the anti-inflammatory lipid mediator and a monohydric alcohol, wherein the monohydric alcohol has the formula CH3(CH2)z-OH wherein z is 0 to 5, and wherein the ester reaction product is, for example, lipoxin A4 esterified with the monohydric alcohol) – more specifically, wherein the concentration is in the range of 0.025 weight % to 5.0 weight % (claim 32); and 
(b)	an aqueous delivery system;
wherein the majority of the anti-inflammatory lipid mediator is present in an ester form.
Gamache et al teach “[l]ipoxin A4 and its analogs, the preferred compositions of which are typically administered topically to the eye for the treatment of dry eye” (Paragraph 0019), wherein “[g]enerally, the compounds of the invention will be contained in a composition… in a concentration range of 0.00001 to 10 per cent weight/volume” (Paragraph 27), in particular as aqueous solutions in the form of eye drops (Paragraph 0028).
However, Gamache et al does not teach administration of the instantly claimed monohydric alcohol esters of lipoxin A4.
Yet, as taught by Ye et al, lipoxin A4 methyl ester is “a stable, synthetic analog of lipoxin A4” possessing “anti-inflammatory property” (Abstract).
In view of the foregoing, it would have been prima facie obvious to utilize lipoxin A4 methyl ester in place of lipoxin A4 in the method of Gamache et al.  It would have been obvious to do so considering that Ye et al teach that lipoxin A4 methyl ester is an analog of lipoxin A4 which possessed anti-inflammatory properties.  The simple substitution of one known equivalent for another is prima facie obvious.
  Accordingly, claims 31-33 are rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611